BRYAN, Circuit Judge.
Appellant was convicted upon an indictment which charged him with passing and uttering a number of counterfeit Federal Reserve Bank notes, of the denomination of $100 each, with intent to defraud, in violation of 18 USCA § 265.
It was shown by the evidence without conflict that the notes were counterfeit, and that appellant passed them off on one Jenkins as payment for a quantity of intoxicating liquor which he bought at Savannah from Jenkins. The trial court submitted to the jury the question whether appellant knew the money was counterfeit, but rejected his contention that he could not be convicted because the laws of Georgia recognize no private right of property in intoxicating liquor. Delaney v. Plunkett, 146 Ga. 547, 91 S. E. 561, L. R. A. 1917D, 926, Ann. Cas. 1917E, 685; Howell v. Mathieson, 146 Ga. 838, 92 S. E. 520. The manifest object of the statute here involved is to protect against all attempts at fraud upon the genuine monetary obligations or securities of the United States. It does not concern itself with the legality or illegality of the transaction in which money is passed, but is violated by any one who knowingly passes or utters counterfeit money as genuine. And so it is immaterial whether Jenkins had any right of property in the liquor, or could have sued to enforce payment of the purchase price.
The judgment is affirmed.